Title: To Thomas Jefferson from John Jay, 9 December 1785
From: Jay, John
To: Jefferson, Thomas



Dr. Sr.
NYork 9 Decr 1785

From the public papers which will go by the Packet you will percieve that a very indecent attack has been made upon me by a Mr. Littlepage, who was formerly in my family, and from whom I merit better things. It has so happened, however among the few Enemies I have the far greater Part are men on whom I have conferred essential Benefits.
This young man does not stand single. I have no Reason to suspect that he is supported by more than one single american and that is a man with whom and with whose family I am nearly connected and to whom I have been very bountiful. It has been remarked to me from many Quarters that the Persons who have stood behind him in this Business are frenchmen. What could have been their views can only be a matter of Conjecture. Whatever may be the Sentiments of their Court respecting me, I am persuaded that such Conduct will not recommend them to their minister, of whose good  Sense and Respect for Propriety I entertain too good an opinion to suppose that such Exertions of Zeal can meet with his approbation.
It has not escaped the notice of many that the sailing of the Packet has been delayed several Days, altho the wind was very fair, and until tomorrow when a very abusive Publication against me now in the Press is to make its appearance early in the morning. What motives influenced this Delay is apparent to me from certain circumstances not proper for me to mention because communicated to me in confidence.
I shall send soon a Duplicate of this by a safe opportunity; if you receive this, please to inform me of it by the first opportunity. The perfect Confidence I have in your Discretion and Honor render it unnecessary for me to make any observations on this Subject at present. I am Dr Sr, With great & sincere Esteem & Regard, Your most obt & very hble. Servt.,

John Jay

